Citation Nr: 1520647	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  08-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, to include as secondary to a service-connected cervical spine disability.

2.  Entitlement to service connection for left hand disability with neuropathy and carpal tunnel syndrome, to include under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment on November 7, 2005.

3.  Entitlement to service connection for keratoconjunctivitis, to include under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment.

4.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in St. Louis, Missouri.  The Board, in pertinent part, remanded the issues of entitlement to service connection for lumbar spine and left hand disabilities and entitlement to a TDIU for additional development in January 2012.

The Board also notes that in September 2012 the United States Court of Appeals for Veterans Claims (hereinafter "the Court") vacated the Board's January 2012 decision denying entitlement to an initial rating in excess of 10 percent for a cervical spine disability.  A subsequent September 2014 Board decision again denied entitlement to an initial rating in excess of 10 percent for a cervical spine disability and remanded the issue of entitlement to a separate rating for a neurological disability (to include radiculopathy) secondary to the service-connected cervical spine disability.  VA records show service connection was granted for radiculopathy of the right upper extremity with a 40 percent rating effective from August 22, 2005, and for radiculopathy of the left upper extremity with a 30 percent rating effective from August 22, 2005.  It was noted the decision was considered to have fully resolved the issue as to this matter on appeal.  The record is unclear, however, as to whether the Veteran has been notified of this award.

Although the Board, in essence, denied entitlement to a TDIU as part of the increased rating cervical spine disability claim in September 2014, that determination is not shown to have adequately addressed the matter previously remanded in January 2012.  The Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues, is more appropriately addressed as a separate issue, and remains on appeal from the January 2012 Board remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand the issues on appeal, because the actions directed in the January 2012 Board remand were not substantially accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  

The January 2012 remand included specific instructions for the AOJ to provide the Veteran adequate notice as to VA's duties to assist him in his claims including under additional theories of entitlement.  It was noted that such notice had not been provided concerning his secondary service connection claim and his claims for additional disability under the provisions of 38 U.S.C.A. § 1151.  There is no indication in the available appellate record the Veteran was provided any additional notice as to these matters, indication that any of the ordered development occurred, or that additional pertinent evidence subsequently obtained has been considered by the AOJ in a supplemental statement of the case.

The Board also notes that a March 2013 VA rating action noted the Veteran was receiving Social Security Administration (SSA) disability benefits.  The records associated with that claim should be obtained for adequate determinations of the issues on appeal.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").  Therefore, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided additional VA notice appropriate to his secondary service connection claim and his claims for additional disability under the provisions of 38 U.S.C.A. § 1151.

2.  Obtain all pertinent VA medical records not yet associated with the record.  The Veteran should also be contacted and asked to identify any non-VA health care provider who had treated him for the claimed disabilities on appeal.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


